IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-410

                                          No. COA21-425

                                     Filed 21 June 2022

     Durham County, No. 14 CVD 1494

     JOHN-PAUL SHEBALIN, Plaintiff,

                 v.

     THERESA M. SHEBALIN, Defendant.


           Appeal by plaintiff from order entered 8 September 2020 by Judge O. David

     Hall in Durham County District Court. Heard in the Court of Appeals 25 May 2022.


           Cordell Law, LLP, by Stephanie Horton, for plaintiff-appellant.

           Jonathan McGirt for defendant-appellee.


           ARROWOOD, Judge.


¶1         John-Paul Shebalin (“plaintiff”) appeals from an Order for Appointment of a

     Parenting Coordinator.     Because the order from which plaintiff appeals is

     interlocutory, and because we deem this appeal frivolous, we dismiss the appeal and

     impose sanctions.

                                     I.       Background

¶2         Theresa M. Shebalin (“defendant”) and plaintiff (collectively, the “parties” or

     “parents”) were married on 17 May 2010, shared a child born 15 September 2013, and

     divorced on 31 March 2016. Because the trial court and the parties agreed that the
                                     SHEBALIN V. SHEBALIN

                                         2022-NCCOA-410

                                        Opinion of the Court



     parties were engaged in “a high conflict case,” on 22 July 2016 the trial court filed a

     “Consent Order Appointing Parenting Coordinator[,]” by which the trial court

     appointed a parenting coordinator for a term of two years. This parenting coordinator

     was replaced in 2017, and the second parenting coordinator was later re-appointed

     for a term of one year expiring 26 September 2019.

¶3         On 23 September 2019, defendant filed a Motion for Appointment of Parenting

     Coordinator due to the continued high conflict nature of the parties’ case.          On

     1 October 2019, plaintiff filed a Reply and Motion to Dismiss.

¶4         The matter came on for hearing on 16 July 2020 in Durham County District

     Court, Judge Hall presiding. Following the hearing, the trial court entered an “Order

     for Appointment of Parenting Coordinator” on 8 September 2020 (the “2020 Order”).

     In the 2020 Order, the trial court concluded that “[t]his continues to be a high conflict

     case” and “the appointment of a [parenting coordinator] is in the best interests of the

     minor child[.]” Accordingly, the 2020 Order denied plaintiff’s Motion to Dismiss,

     ordered that “[a] Parenting Coordinator shall be appointed for a one[-]year term[,]”

     and also decreed that the trial court “retains jurisdiction of this matter for the entry

     of further Orders.”    Pertinently, the 2020 Order did not appoint a parenting

     coordinator. On 29 September 2020, plaintiff filed a notice of appeal from the 2020

     Order.
                                         SHEBALIN V. SHEBALIN

                                             2022-NCCOA-410

                                            Opinion of the Court



¶5          On 3 February 2021, the trial court commenced a hearing, held via WebEx, for

     the purpose of appointing a parenting coordinator following the 2020 Order. Plaintiff,

     through counsel, objected “to a WebEx hearing on the [parenting coordinator]

     appointment in general,” as well as “to the [parenting coordinator] appointment

     conference on the basis of the fact that the [2020 Order] has been appealed more

     specifically.”

¶6          Defendant’s trial counsel responded:

                      I just want to make sure that we have the background in
                      place. [The trial court] heard the request, the motion for a
                      [parenting coordinator] in July of last year. In September
                      of 2020, [the trial court] signed an order for appointment of
                      a [parenting coordinator].

                      A [parenting coordinator] was not identified. An order
                      appointment was not conducted. No order has been signed,
                      so it’s my position . . . that this is a premature appeal; that
                      it’s an impermissible interlocutory appeal.

¶7          Having heard these arguments, the trial court honored plaintiff’s objection to

     a hearing conducted via WebEx and continued the hearing until 18 March 2021.

¶8          On 18 March 2021, the trial court resumed, in-person, the hearing on the

     appointment of a parenting coordinator. Prior to the hearing in open court, the trial

     court “conducted a brief in camera conference[,]” where plaintiff’s counsel and both

     defendant’s trial and appellate counsel were present. Therein, plaintiff’s counsel

     “contended that the trial court did not have jurisdiction to proceed with appointment
                                        SHEBALIN V. SHEBALIN

                                           2022-NCCOA-410

                                          Opinion of the Court



       of a parenting coordinator, by virtue of [p]laintiff’s Notice of Appeal filed on

       September 29, 2020.” In response, both of defendant’s trial and appellate counsel

       “contended that [p]laintiff’s pending appeal was impermissibly interlocutory, and

       therefore that the trial court’s jurisdiction continued uninterrupted.” “Having heard

       these contentions, [the trial court] adjourned the in camera conference[.]”

¶9           After the hearing, the trial court returned and entered on the same day an

       “Order Appointing Parenting Coordinator” (the “2021 Order”). The 2021 Order, as

       written, stated the following:

                    The Court, on September 7, 2020, entered an Order For
                    Appointment of Parenting Coordinator, which was filed
                    September 8, 2020.     Said [2020] Order requires the
                    appointment of a Parenting Coordinator for a one[-]year
                    term. Plaintiff filed Appeal of said [2020] Order, which
                    remains pending. To date, no Order For Appointment of
                    Parenting Coordinator has been entered.

       The trial court also found that it had jurisdiction and that, pursuant to the 2020

       Order, “appointment of a Parenting Coordinator is necessary to assist the parents in

       implementing the terms of the existing child custody and parenting time order . . . .”

¶ 10         The trial court appointed a new parenting coordinator for a term of one year

       from the date of the 2021 Order and provided other details pertinent to the parenting

       coordinator’s role. The parenting coordinator’s term expired 17 March 2022.

¶ 11         After multiple motions for extension of time were granted to both parties,

       plaintiff filed his appellate brief for his appeal from the 2020 Order on
                                       SHEBALIN V. SHEBALIN

                                           2022-NCCOA-410

                                          Opinion of the Court



       1 November 2021; pertinently, therein, plaintiff asserts that the 2020 Order is a

       final order.   Defendant filed a Motion to Dismiss Appeal on 17 February 2022,

       contending that the 2020 Order is interlocutory, an appellate brief on 4 March 2022,

       and another Motion to Dismiss Appeal, on the basis of mootness, on 20 May 2022.

                                          II.    Discussion

¶ 12         Plaintiff presents multiple arguments on appeal; plaintiff also asserts, quite

       simply, that the 2020 Order “is a final judgment and appeal to this court is proper

       pursuant to N.C. Gen. Stat. § 7A-27(b).” We disagree. Thus, we limit our review to

       the interlocutory nature of the 2020 Order and plaintiff’s denial thereof.

¶ 13         “[A]ppeal lies of right directly to the Court of Appeals . . . [f]rom any final

       judgment of a district court in a civil action.” N.C. Gen. Stat. § 7A-27(b)(2) (2021). “A

       final judgment is one which disposes of the cause as to all the parties, leaving nothing

       to be judicially determined between them in the trial court.”         Veazey v. City of

       Durham, 231 N.C. 357, 361-62, 57 S.E.2d 377, 381 (1950) (citations omitted).

       Conversely, “[a]n interlocutory order is one made during the pendency of an action,

       which does not dispose of the case, but leaves it for further action by the trial court

       in order to settle and determine the entire controversy.” Id. at 362, 57 S.E.2d at 381

       (citation omitted).

¶ 14         The 2020 Order is patently interlocutory. The purpose of the order was to

       decree that appointment of a parenting coordinator was just and necessary for the
                                       SHEBALIN V. SHEBALIN

                                           2022-NCCOA-410

                                          Opinion of the Court



       matter at issue, that said appointment would occur via another order at a later date,

       and that the to-be-appointed parenting coordinator would serve for a term of one year.

       Indeed, the 2020 Order did not dispose of the case, but “le[ft] it for further action by

       the trial court[,]” see id., laying out a framework that the 2021 Order utilized in

       appointing a specific parenting coordinator for a term of one year, along with other,

       lengthy details binding the parties and the new parenting coordinator. This, in fact,

       is also made clear by the names of the orders themselves—the trial court filed the

       2020 Order as the “Order for Appointment of Parenting Coordinator” and the 2021

       Order as the “Order Appointing Parenting Coordinator[.]”           (Emphasis added.)

       Accordingly, there was nothing within the 2020 Order that entitled plaintiff to

       appeal.

¶ 15         Furthermore, plaintiff was made aware of the interlocutory nature of the 2020

       Order on multiple occasions, including during the 3 February 2021 hearing held over

       WebEx and during the in camera conversation immediately preceding the in-person

       18 March 2021 hearing.

¶ 16         Despite plaintiff’s assertions to the contrary, the 2020 Order is not a final

       order, and thus we dismiss this appeal as interlocutory. See N.C. Gen. Stat. § 7A-
                                        SHEBALIN V. SHEBALIN

                                           2022-NCCOA-410

                                          Opinion of the Court



       27(b)(2).1 We now address how the frivolous nature of this appeal merits imposing

       sanctions.

¶ 17         Under our Rules of Appellate Procedure,

                    [a] court of the appellate division may, on its own initiative
                    or motion of a party, impose a sanction against a party or
                    attorney or both when the court determines that an appeal
                    or any proceeding in an appeal was frivolous because of one
                    or more of the following:
                    (1) the appeal was not well-grounded in fact and was not
                        warranted by existing law or a good faith argument for
                        the extension, modification, or reversal of existing law;
                    (2) the appeal was taken or continued for an improper
                        purpose, such as to harass or to cause unnecessary
                        delay or needless increase in the cost of litigation;
                    (3) a petition, motion, brief, record, or other item filed in
                        the appeal was grossly lacking in the requirements of
                        propriety, grossly violated appellate court rules, or
                        grossly disregarded the requirements of a fair
                        presentation of the issues to the appellate court.

       N.C.R. App. P. 34(a) (emphasis added). The appropriate sanctions to a frivolous

       appeal include:

                    (1) dismissal of the appeal;
                    (2) monetary damages including, but not limited to,
                        a. single or double costs,
                        b. damages occasioned by delay,
                        c. reasonable expenses, including reasonable attorney
                           fees, incurred because of the frivolous appeal or
                           proceeding;


       1We also note that the culmination of the 2020 Order has come to fruition and long lapsed
       due to: (1) the issuance of the 2021 Order appointing a parenting coordinator and (2) said
       parenting coordinator’s one-year term having expired in March of this year. Thus, assuming
       arguendo that defendant had a valid argument on appeal, the issue would now be moot.
                                        SHEBALIN V. SHEBALIN

                                            2022-NCCOA-410

                                           Opinion of the Court



                     (3) any other sanction deemed just and proper.

       N.C.R. App. P. 34(b).

¶ 18          Throughout this case, plaintiff has repeatedly and baselessly asserted that the

       2020 Order from which he appeals is a final order, despite the order’s interlocutory

       nature being apparent on its face, multiple admonitions from opposing counsel, and

       the fact that the sole purpose of the 2020 Order—namely, that of the trial court to

       appoint a parenting coordinator for a term of one year at a later date—has long since

       been satisfied.

¶ 19          Plaintiff’s improper characterization of the 2020 Order, coupled with his

       insistence to pursue this frivolous appeal, was “not well-grounded in fact[,]” “was not

       warranted by existing law[,]” “needless[ly] increase[d] . . . the cost of litigation[,]” and

       “grossly disregarded the requirements of a fair presentation of the issues” to this

       Court. See N.C.R. App. P. 34(a). Indeed, this Court now receives an appeal devoid of

       anything for us to review.

¶ 20          We therefore tax both plaintiff in his personal capacity and plaintiff’s counsel

       with double the costs of this appeal, as well as the attorney fees incurred therefrom

       by defendant in the defense of this appeal. “Pursuant to Rule 34(c), we remand this

       case to the trial court for a determination of the reasonable amount of attorney fees

       incurred by defendant in responding to this appeal.” Ritter v. Ritter, 176 N.C. App.

       181, 185, 625 S.E.2d 886, 888-89 (2006).
                                      SHEBALIN V. SHEBALIN

                                            2022-NCCOA-410

                                           Opinion of the Court



                                           III.   Conclusion

¶ 21         For the foregoing reasons, we dismiss the appeal as interlocutory.

       Furthermore, because plaintiff pursued a frivolous appeal, we, on our own initiative,

       impose sanctions on both plaintiff and plaintiff’s counsel, remanding for the trial

       court to determine attorney fees.

             DISMISSED AND REMANDED.

             Judges MURPHY and CARPENTER concur.